DETAILED ACTION
This action is a first non-final Office action for the reissue application No. 16/834,594. In a preliminary amendment filed on 3/30/2020, the Applicant cancelled claims 8, 14-16 and 22-24, amended claims 1, 25 and 27-28 and added claims 44-52 relative to the original claims of patent number 7,537,662. Thus claims 1-7, 9-13, 17-21 and 25-52 are pending in this application, among those, claims 1 and 30 are independent. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,537,662 (the ‘662 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Information Disclosure Statement (IDS)

The IDS filed on 01/25/2021 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 

Status of the Claims

The following is the current status of the claims:
Relative to the patent claims, claims 8, 14-16 and 22-24 are canceled, claims 1, 25 and 27-28 are amended and claims 44-52 are new. 
Thus claims 1-7, 9-13, 17-21 and 25-52 are pending in this application, among those, only claims 1 and 30 independent.

Claim Objections
Claim 24 and its status are missing in the list of the claims. 
Correction is requested.

Defective Consent of Assignee
MPEP 324(v) states that:
V.    PARTY WHO MUST SIGN 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under pre-AIA  37 CFR 3.73(b)  may be signed on behalf of the assignee in the following manner if the assignee is an organization (e.g., corporation, partnership, university, government agency, etc.):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. Pre-AIA  37 CFR 3.73(b)(2)(ii). An officer (chief executive officer, president, vice-president, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. Pre-AIA  37 CFR 3.73(b)(2)(i). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The submission may be signed by a person empowered by an organizational resolution (e.g., corporate resolution, partnership resolution) to sign the submission on behalf of the assignee, if a copy of the resolution is, or was previously, submitted in the record. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a submission does not comply with (A), (B), or (C) above, evidence of the person’s authority to sign will be required.

In this instant case, the Consent of Assignee submitted on 03/30/2020 is defective because the name of the person, Jeroen Fluit Sr., signing the Consent does not appear as an authorized person in view of MPEP 324(v) stated above. 
A proper Consent of Assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.


Claim Rejections - 35 USC § 251
	 Claims 46-49 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added materials which are not supported by the prior patent are as follows: 
In the Applicant Arguments/Remarks paper filed on 3/30/2020, the applicant indicated that new claims 46-49 have supports in the Specification at col. 3:5-28, col. 4:48-52, col. 7:31-34 and col. 12:34-37.
The examiner respectively disagrees. The new limitations recited in these claims fail to meet the 35 USC 251, new matter requirement because they are not supported in those cited paragraphs. Specifically:
Column 3:3-28 of the ‘622 patent reads:

    PNG
    media_image2.png
    316
    308
    media_image2.png
    Greyscale

Column 4:48-52 of the ‘622 patent reads:

    PNG
    media_image3.png
    74
    306
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    54
    288
    media_image4.png
    Greyscale

Column 12:34-37 of the ‘622 patent reads:

    PNG
    media_image4.png
    54
    288
    media_image4.png
    Greyscale

	
None of those above paragraphs supports the limitations recited in claims 46-49 which require:
46.	The apparatus of claim 1, wherein the controls are further configured to alternately provide the first reactant vapor to the reaction space while flow of the second reactant vapor into the reaction space is stopped and to provide the second reactant vapor to the reaction space while flow of the first reactant vapor into the reaction space is stopped.
47.	The apparatus of claim 46, wherein the controls are further configured to alternately provide a purge gas to the reaction space while flow of the second reactant vapor to the reaction space is stopped and to provide a purge gas to the reaction space while flow of the first reactant vapor to the reaction space is stopped.
48.	The apparatus of claim 28, wherein the controls are further configured to prevent the second reactant vapor from flowing to the substrate while the first reactant vapor is being provided to the first gas injector and to prevent the first reactant vapor from flowing to the substrate while the second reactant vapor is being provided to the second gas injector.
49.	The apparatus of claim 1, wherein the controls are further configured to alternately provide in sequence:
the first reactant vapor to the first gas injector while stopping flow of the second reactant vapor to the second gas injector and providing a purge gas to the second gas injector;

the second reactant vapor to the second gas injector while stopping flow of the first reactant vapor to the first gas injector and providing purge gas to the first gas injector; and
purge gas to the first and second gas injectors while stopping flow of the first and second reactant vapors to the first and second gas injectors.

Prior Art
Claims 1-7, 9-13, 17-21 and 25-52 are examined based on the following references:
US Patent No. 6,806,211 to Shinriki et al. (“Shinriki”).
US Patent No. 3,717,439 to Sakai (“Sakai”).
US Patent No. 6,001,175 to Maruyama (“Maruyama”).
US Patent No. 4,033,286 to Chern et al. (“Chern”).
US Patent No. 4,413,022 to Suntola al. (“Suntola”).
US Patent Application No. 2007/0243317 to Du Bois et al. (“Du Bois”)

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b)	 the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


A.	Claims 1, 3-5, 9, 11-12, 19-20, 26, 44 and 51-52 are rejected under 102(b) as being anticipated by Shinriki. 
Regarding claim 1, Shinriki discloses an apparatus for depositing a thin film on a substrate (Shinriki discloses: A substrate processing apparatus ….and a high dielectric film of a single-molecule layer is formed.” Abstract. Emphasis added), comprising: 
a reaction chamber having a reaction space (Fig. 19, reproduced below, reaction chamber 202 where the reaction space is the area inside the reaction chamber 202); 
a substrate holder for holding the substrate within the reaction space (substrate holder 203 for holding the substrate W at the top of the substrate holder 203); 
a gas outlet in fluid communication with the reaction space (outlet 209A and 209B); 
a gas injector structure positioned with the reaction chamber fixed relative to the substrate during deposition (gas injector 210A and 210B). Shinriki further discloses: “With reference to FIG. 28, where the substrate-to-be-processed W in the substrate processing apparatus 200 of FIG. 19 was not rotated, Hf concentration increased toward the center of the substrate, and where the substrate-to-be-processed W was rotated, the unevenness of the components was effectively equalized, and an almost uniform configuration profile was obtained. The same effect can also be obtained by the substrate processing apparatus 10 of FIG. 2”. Shinriki at column 22:1-8. Emphasis added. The gas injector structure comprising: 


    PNG
    media_image5.png
    475
    539
    media_image5.png
    Greyscale

a first gas injector (Fig. 19, gas nozzle 210A) being in fluid communication with a first reactant gas source and a purge gas source (Shinriki discloses: “On the other hand, when only the gas nozzle 210A and the exhaust slit 210a are used, if purge time is shortened to about 0.1 second, the film thickness formed per process cycle doubles, which indicates that the processing gas of the previous process remains in the processing container 202.” Shinriki at column 23:5-9. Emphasis added. In other words, Shinriki discloses a first reactant gas source and a purge gas source, the first gas injector positioned outside a circumference of the substrate at a first circumferential position relative to the circumference of the substrate, the first circumferential position defined by a first aperture of the first gas injector located closest to the substrate, the first aperture configured to supply a first reactant vapor from the first reactant gas source to the substrate in a first direction (Fig. 19 clearly shows the first gas injector 210A being 
a second gas injector (Fig. 19, gas nozzle 210B) being in fluid communication with a second reactant gas source and a purge gas source , the second gas injector positioned outside a circumference of the substrate at a second circumferential position relative to the circumference of the substrate, the second circumferential position defined by a second aperture of the second gas injector located closest to the substrate, the second aperture configured to supply a second reactant vapor from the second reactant gas source to the substrate in a second direction (Fig. 19 clearly shows the second gas injector 210B being positioned outside a circumference of the substrate W at a circumferential position relative to the circumference of the substrate, the second circumferential position defined by a second aperture of the second gas injector located closest to the substrate, the second aperture configured to supply a second reactant vapor from the first reactant gas source to the substrate in a second direction); 
wherein the first and second gas injectors include hollow tubes extending in the reaction space, the hollow tubes including a plurality of gas flow apertures spaced along respective tube axes of elongation, the apertures opening to the reaction space, the plurality of gas flow apertures including at least the first aperture and the second aperture (Fig. 23A shows a hollow tube including a plurality of gas flow apertures which can be used as flow tubes 210A and 210B. Flow tube shown in Fig. 23A is clearly includes the first aperture for 210A and the second aperture for 210B);
wherein the gas outlet is positioned outside the circumference of the substrate at a third circumferential position relative to the circumference of the substrate, the third circumferential position defined by a point on the gas outlet located closest to the substrate, the gas outlet ;
wherein the apparatus further comprises controls configured to alternately pulse the first and the second reactant vapors into the reaction space (Flowcharts in Figs. 5-12 show various modes of operation which include the recited mode. In order to operate as shown in the flow charts, it is clear that a control system must be provided).

Regarding claims 3-5, 9, 11-12, 19-20, 26, 44 and 51-52, Fig. 19 of Shinriki discloses end of the substrate holder 203 holds substrate W with a heated plate. Specifically, Shinriki discloses: “The circular opening 201D is for providing a disk-like substrate holding stand 203 that holds a substrate-to-be-processed W. To the substrate holding stand 203, a heating mechanism, illustration of which is omitted, is provided.” Shinriki at column 18:14-18. Emphasis added. Further, due to the configuration of the wafer W and the handler 203 where the wafer is held on top of the handler, it is Bernoulli configuration. Fig. 19 of Shinriki discloses the first and second gas injectors 210A and 210B including distributor tube sections on opposite sides of the substrate holder 203 and their apertures face each other in a plane adjacent to the substrate W. Fig. 22 of Shinriki shows the hollow tubes that are positioned such that exhaust flows, in sequence, from the substrate, between the hollow tubes of the first and second gas injectors, and into the gas outlet. Fig. 21A-21D show various gas flow restrictors. 

B.	Claim 2 is rejected under 103(a) as being obvious over Shinriki in view of Sakai. 
As shown in Fig. 19, Shinriki discloses that the gas injector structure, 210A and 210B, is above the substrate holder 203 but does not expressly disclose that it is about 10-60 mm above the substrate holder 203 as called for in the claim. 
However, this limitation is not considered patentable distinction in view of the ruling of some court cases. For example, see In re Yount, 171 F.2d 317, 318 (C.C.P.A. 1948) (“[M]ere size is not ordinarily a matter of invention.”); In re Rose, 220 F.2d 459, 463 (C.C.P.A. 1955) (“We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention.”).  Moreover, the intrinsic record provides no evidence that the wide range produces any unexpected result, as the range recited by the claim is an obvious range of distance a POSITA would locate a gas injector above a substrate holder.  As such, the distance of the gas injector structure above the substrate holder is not entitled to any patentable weight.
Further, locating the gas injector about 10-60 mm above the substrate holder 203 in Shinriki would have been obvious to a POSITA since it had been disclosed in other related prior art before the invention was made. For example, Sakai discloses that gas injectors 10 are about 20 mm above the substrate mount surface 1 as shown in Fig. 1. Both Shinriki and Sakai are directed toward an apparatus for depositing reactant gases on a substrate. As Shinriki is silent regarding many of its dimensions, a POSITA looking to build Shinriki’s apparatus would have been highly motivated to look to other disclosures, like Sakai, to determine the appropriate height to inject gas above the substrate.  


C.	Claims 6 and 13 are rejected under 103(a) as being obvious over Shinriki in view of Du Bois.
Regarding claim 6, Shinriki discloses that the gas injector structure, 210A and 210B, is above the substrate holder 203 but does not expressly disclose that it is below the substrate holder 203 as called in the claim. However, rearranging the substrate injector above or below the substrate holder for certain advantages would have been obvious to a POSITA. For example, Du Bois discloses an apparatus for depositing layers on a substrate which is the same as Shinriki. As shown in Fig. 16 of Du Bois, it discloses gas injectors 116 which is below wafer carrier 106. Du Bois discloses various injector design and the potential advantages of these designs. Du Bois discloses interchangeable injectors that “can be sized and shaped to provide an up-flow, down flow or cross-flow pattern” to achieve the desired gas flow. Du Bois at paragraph 52.
From Du Bois’ teaching, “up-flow” design could be incorporated into Shinriki by lowering the position of the gas injectors or raising the substrate holder (or both) so that the injectors are positioned below the substrate. Additionally, a POSITA would understand to advantageously modify the exhaust system and would locate the exhaust grooves on the top of the reaction chamber, just as Du Bois’ exhaust slots 182 being located at the top of its chamber liner 120. This physical modification would be well within a POSITA’s skill and would still operate using Shinriki’s alternating flow method. The motivation would be to satisfy the required gas flow for a specific application.

Regarding claim 13, Shinriki does not expressly disclose the apertures of the first and second gas injectors substantially face away from each other in a plane adjacent the substrate as called for in the claim. However, this missing limitation would have been obvious to a POSITA. For example, Du Bois discloses that “configur[ing] [the] orifices 108-1 and 180-2 [away from the wafer] is particularly useful for processes or recipes in which different reactants are introduced from each of the primary and secondary injectors 184, 186, for example to form a multi-component film or layer.”  Du Bois at paragraph 88.   
A POSITA would be motivated to modify Shinriki with the teachings of Du Bois since both references are directed toward systems including different reactants being introduced from multiple gas injectors or nozzles.  Moreover, Du Bois’ disclosures show that directing the gas flow apertures away from the substrate allows for improved control of reactant gas flow.

D.	Claim 10 is rejected under 103(a) as being obvious over Shinriki in view of Maruyama.
	Shinriki discloses that the apertures may have various sizes and shapes which include circular shapes as shown in Figs. 23A-23C but does not expressly disclose that the shape is ovular as called for in the claim. However, changing the shape of the apertures in Shinriki to other shape such as ovular shape would have been obvious to a POSITA. For example, Maruyama discloses: “each of the gas blowout ports (nozzles) 7 may be a circular, polygonal, elliptic or continuous linear groove or may be a branch blowout nozzle.” Maruyama at column 13:36-40. Because Shinriki and Maruyama both directed to an apparatus for producing a thin film using gas flow tubes with a plurality of gas openings, a POSITA would be motivated to explore and modify noozle opening shapes in Shinriki to obtain different flow pattern. 


E.	Claim 17 is rejected under 103(a) as being obvious over Shinriki.
	Shinriki discloses that the apertures may have various sizes and intervals as shown in Figs. 23A-23C but does not expressly disclose that the interval is between about 10-30 mm apart as called for in the claim. However, this limitation would have been obvious to a POSITA because a POSITA would know that each application requires different flow pattern so he would motivated to design the interval of the apertures are each spaced between about 10-30 mm apart to optimize the reactant flow for his application.  

F.	Claims 7 and 18 are rejected under 103(a) as being obvious over Shinriki in view of Liu.
	Regarding claim 18, Shinriki does not expressly disclose that the gas outlet is connected to a vacuum pump as called for in the claim. However, this limitation would have been obvious to a POSITA because the practice had been used in the art. For example, Liu discloses an apparatus for the same application as Shinriki. It further discloses that “[t]he interior of the reaction chamber 101 is evacuated by a vacuum pump 106, and an exhaust line extending from the reaction chamber 101 to vacuum pump 106.”  Liu at column 7:16-18.
A POSITA would have been motivated to modify Shinriki’s system to include Liu’s vacuum pump because, while already well known in the industry, adding a vacuum to Shinriki’s gas outlets would greatly improve the evacuation of reaction and purge gases from the reaction chamber, permitting at least faster processing times and greater control over the recipes used to manufacture thin films on a substrate.
Regarding claim 7, with the added vacuum, the substrate holder is a vacuum chuck.  

G.	Claim 21 is rejected under 103(a) as being obvious over Shinriki in view of Chern.
Shinriki does not expressly disclose that the gas outlet is positioned in a plane above the gas injection structure and the substrate holder is positioned below the gas injection structure as called for in the claim. However, this limitation would have been obvious to a POSITA because the practice had been used in the art. For example, Chern discloses such a system in Fig. 1 as reproduced below.

    PNG
    media_image6.png
    336
    582
    media_image6.png
    Greyscale


A POSITA would have been motivated to combine Shinriki and Chern, both of which are directed toward an apparatus with multiple gas injectors designed to form a uniform thin film on a substrate. A POSITA would have understood that placing Shinriki’s exhaust above the substrate would allow for the reactants to be directly and quickly drawn away from the wafer to increase efficiency. This would be especially effective to quickly remove reactants from the chamber after supplying a reactant gas to the reaction chamber, and during purging steps to promote the efficient evacuation of gases. 

H.	Claims 27 and 45-50 are rejected under 102(b) as being anticipated by Shinriki or 103(a) as being obvious over Shinriki. 

Regarding 103(a), Shinriki discloses various modes of operation as shown in the flow charts of Figs. 5-12 but does not expressly disclose the recited mode of operation in each of these claims.
	However, these modes of operation would have been obvious to a POSITA since it is merely a matter of programming the order and timing of opening and closing of valves. A POSITA would be motivated to do so in chemicals which require these steps for optimal results of deposition reactor on the substrate. 

I.	Claim 28 is rejected under 103(a) as being obvious over Shinriki in view of Suntola.
Shinriki discloses limitations discussed in claim 1 and 27 above but does not expressly disclose that “the first and second purge gas channels are more restrictive than the first and second reactant channels, respectively” as called for in the claim. However, this limitation would have been obvious to a POSITA because the practice had been used in the art. For example, Suntola discloses such a system in Fig. 2.
A POSITA would have been motivated to combine Shinriki and Suntola, both of which are directed toward an apparatus and method for alternately supplying reactant gases to form a thin film on a substrate.  Since Shinriki does not specifically address the reactant and purge channel piping design, a POSITA, looking to construct Shinriki’s apparatus, would be motivated to look for optimal injection channels and piping structures to connect the reactant and purge gases to the gas nozzles.    
Suntola’s design allows the reactant gas line to not be entirely purged during each alternating gas cycle because the purge gas restricts the reactant gas within the inner-tube.  

Allowable Subject Matter

 Claims 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 25 is allowable because the prior art of record fails to disclose or render obvious the inclusion of the limitation: “a third gas injector in fluid communication with a third reactant gas source and the purge gas source, wherein the third gas injector includes a hollow tube extending in the reaction space, the hollow tube including a plurality of gas flow apertures spaced along an axis of tube elongation, the apertures opening to the reaction space.”
Claim 29 is allowable because the prior art of record fails to disclose or render obvious the inclusion of the limitation: “at least one booster valve selectively communicating purge gas to the first and second reactant channels, the controls providing a booster purge gas pulse to the first and second reactant channels during an initial pulse of a purge gas step while providing only purge gas through the first and second purge channels during a second pulse of the purge gas step.”

Claims 30-43 are confirmed.
Claim 30-43 are confirmed because the prior art of record fails to disclose or render obvious the inclusion of the limitation that the first rake including a plurality of first fingers, each of the first fingers having first apertures along a length thereof; and the second rake including a plurality of second fingers, each of the second fingers having second apertures along a length thereof; wherein the first reactant source comprises a first precursor and the second reactant 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday - Thursday from 7:00 am - 5:00 pm ET.
 	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991